                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

MARK EDWARDS,                                          )
                                                       )
                               Plaintiff,              )
                                                       )        JUDGMENT IN A
                                                       )        CIVIL CASE
v.                                                     )        CASE NO. 5:19-CT-3214-D
                                                       )
WILSON COIUNTY DETENTION CENTER,                       )
                                                       )
                               Defendant.              )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court DISMISSES the action
without prejudice for Edwards' s failure to advise the court of his new address and for failure to
prosecute.



This Judgment Filed and Entered on January 15, 2020, and Copies To:
Mark Edwards                                           (Sent to Wilson County Detention Center via US
                                                       Mail)




DATE:                                                           PETER A. MOORE, JR., CLERK
January 15, 2020                                       (By) /s/ Nicole Sellers
                                                                Deputy Clerk
